Citation Nr: 1205632	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-12 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to October 1953.

This matter is on appeal from a September 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  However, jurisdiction over the appeal is currently with the RO in Chicago, Illinois. 

The Veteran testified before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing is of record.

As a procedural matter, the Board notes that the Veteran submitted additional evidence in September 2011, which was received since the last RO review of the issue on appeal.  However, he waived his right to RO consideration of this evidence prior to the Board issuing a decision.  Accordingly, there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  

In February 2011, the Veteran submitted a new claim seeking entitlement to service connection for cold injury residuals to the left ear, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss was not manifest during active duty or for many years thereafter, and is not related to service nor may it be presumed to be related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, nor can it be presumed to be related to active duty service. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Additionally, in March 2006, the Veteran was addressed the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal as per Dingess.

With these letters, the RO effectively satisfied the notice requirements with respect to the issue on appeal, which was subsequently readjuciated in a February 2007 statement of the case.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, as is discussed in more detail below, RO formally concluded in February 2011 that the Veteran's service treatment records are unavailable.  The Board is also satisfied that a diligent effort, though unavailing, was undertaken to acquire them. Neither the Veteran nor his representative has argued the contrary.

Further, while it does not appear that the Veteran has undergone treatment at a VA medical facility, he has submitted occupational health records that relate to the claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, VA opinions with respect to the issue on appeal were obtained in August and December 2005, as well as in December 2010. 38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case, when viewed collectively, are more than adequate.  Of particular note, the December 2010 opinion was predicated on a full reading of the relevant audiological records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the findings of the August and December 2005 VA examinations, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

In the context of sensorineural hearing loss claims, these disorders may also be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

38 C.F.R. § 3.385 (2011) defines impaired hearing as a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

The Veteran served in the Army from October 1950 to October 1953.   According to his Form DD-214 he is in receipt of the United Nations Service Medal and the Combat Infantryman Badge, which corroborates his assertions that he served in Korea during the Korean War.  Unfortunately, the correspondence contained in the claims file from the National Personnel Records Center (NPRC) indicates that the Veteran's service records were unavailable and appear to have been destroyed in a 1973 fire at the records storage facility in St. Louis, Missouri.  

The Board recognizes that in such cases there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)). The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

It has been the Veteran's primary assertion that he was exposed to significant acoustic trauma while transporting ammunition to front line forces.  While his specialty was in transportation, he noted that he was often in the vicinity of large caliber howitzers that were involved in operations against the enemy.   Given that his assertions are consistent with his record of service, which notably includes a Combat Infantryman Badge, the Board is will concede that he had noise exposure while in service.  

Nevertheless, the evidence of record does not indicate that the Veteran's in-service noise exposure led to his current hearing loss disability.  The first diagnosis of impaired hearing for VA purposes was not until many years after he left active duty.  Specifically, bilateral hearing loss for purposes of 38 C.F.R. § 3.385 was not shown until a VA examination in August 2005, where his tonal thresholds were in excess of 40 dB in both ears at 4000 Hz.  This diagnosis is approximately 52 years after left active duty service.  Put another way, there is no objective medical evidence of hearing loss for VA purposes in service.  There is also no basis for establishing a presumption of service connection.

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms.  See Hearing Transcript (T.) at 8-9.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  He is certainly able to testify that he has experienced diminished hearing since his active service.  However, he is not competent diagnose hearing loss for VA purposes, as this requires audiometric testing, and is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau, 492 F.3d at 1377, n.4.  There is again no objective medical evidence of hearing loss for VA purposes until over 50 years post-service.

Moreover, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Specifically, while the Veteran asserts that his hearing has consistently worsened since he left active duty, this is contradicted by occupational audiometric testing reports from May 1968, November 1972, February 1973 and April 1979 which each indicated normal hearing with slight hearing loss at 4000 Hz.  No tonal threshold on any examination was in excess of 25 dB.  Additionally, he specifically denied hearing loss symptoms in occupational questionnaires from January 1984 and January 1986.  Such weighs heavily against the Veteran's current assertion of experiencing hearing loss since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  The fact that the Veteran did not seek treatment for hearing loss, while not dispositive, until over 50 years after he left active duty also weighs against his credibility.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

In view of the above factors, the Board concludes that the Veteran's recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, are less probative.  Continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's hearing loss to active duty, despite his contentions to the contrary.    

The evidence includes opinions by VA examiners from August and December 2005, as well as December 2010.  Of these, the Board places the most probative value on the December 2010 VA examination, as it was the one that considered all the relevant evidence of record.  At that time, the Veteran reported that he was exposed to noise while working with a mortar company, although the examiner noted that VA had conceded exposure to acoustic trauma.  He also stated that he was treated for an episode of otitis media while in service.  

Based on the audiometric results from August 2005, as mentioned above, the VA examiner acknowledged the prior diagnosis of bilateral hearing loss per 38 C.F.R. § 3.385.  However the examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was related to service.  In providing this opinion, the examiner reflected that the Veteran's private audiogram in 1972 was normal for both ears from 500 to 6000 Hz.  The examiner added that the Veteran specifically denied experiencing hearing trouble or tinnitus at employment questionnaires in January 1984 and January 1986.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file and interviewed the Veteran.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  He duly considered the Veteran's lay history of experiencing hearing loss since service.  Moreover, while the VA opinions from August and December 2005 were based on less than the entire record, that examiner (who provided both opinions) also did not believe that the Veteran's hearing loss was attributable to active duty.  Therefore, the Board finds the December 2010 VA examiner's opinion to be of great probative value.

The Board has also considered the statements made by the Veteran relating his hearing loss to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, as mentioned above, the Veteran is able to testify about hearing loss symptoms and is may testify about how his hearing loss affects his daily living.  See, e.g., Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, service connection for bilateral hearing loss depends on tonal threshold results, which requires audiometric testing, which is something the Veteran is not competent to testify about.  See Jandreau, 492 F.3d at 1377, n.4.  Thus, since bilateral hearing loss for purposes of 38 C.F.R. § 3.385 is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's hearing loss are found to lack competency.

 In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


